Title: From Francis Walker Gilmer to George Long, 28 September 1824
From: Gilmer, Francis Walker
To: Long, George

This covenant entered into at London, this 28th day of September in the year 1824, between Francis W. Gilmer attorney in fact for the university of Virginia, of the one part, and George Long, of the other part Witnesseth that the said Gilmer attorney in fact as aforesaid, doth hereby appoint the said Long, a professor in the said university of Virginia, and covenants with the said Long that he shall as professor aforesaid, occupy one of the pavilions of the university free of rent; and shall receive as a salary from the said university for his services, the sum of fifteen hundred dollars per annum, money of the united States, payable semiannually or quarterly, as may hereafter be adjusted; and moreover the said Long shall be entitled to receive as a tuition fee from each student who attends his class & no other the sum of fifty dollars; from each student attending his class & only one other thirty dollars, & from all other students attending his class twenty five dollars per annum: nor shall these fees be diminished without the consent of the said Long for the space of five years, during which this covenant shall last. and the said Long on his part covenants with the said Gilmer attorney in fact as aforesaid, that he will proceed with as little delay as possible to the university of Virginia, and will there teach to the best of his ability and with due diligence, the latin & Greek Languages, the Hebrew, rhetoric, belles lettres, ancient history & ancient geography: he farther covenants that he will maintain the internal of his pavilion, & the external doors, windows, & locks in as good repair & condition as when received, and that no waste shall be committed in his tenement: that he will conform to the rules & regulations of the rector & visitors of the university of Virginia &c. But it is agreed between the parties that the said Long shall have permission to visit Cambridge in England during the first week in July next, for which a reasonable time shall be allowed him by the visitors, but he shall not demand fees of the students during the period of his absence. To secure the faithful performance of every of the above covenants, the said Long binds himself to the Rector & Visitors of the university of Virginia in the sum of five thousand dollars money of the united States, and the said Gilmer attorney as aforesaid, binds the said Rector & Visitors of the University of Virginia to the said Long in the same penalty.In witness of all which the said parties have hereto set their hands & affixed their seals on the day & year first above written.F. W. Gilmer attorney in fact for the University of VirginiaGeorge LongTesteThomas Hewett KeyRobley Dunglison.